 

 

AO 2453 (Rev. 05/15/2018)Judgme11t in a Criminal Petty Case (Modifled)

 

UNITED sTATEs DISTRICT CoURT NUV 2 0 2018
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

CL|§HK US D|STH|CT COUF?T
SOUTi-*l_-_RN DFSTR‘%TWHOF C-AUFOFlNiA

United states er America JUDGMENT UXM‘RTMINA ASE@EPUTY
V_ (For Offenses Committed On or Aiter November 1, 1987)

 

Almarquio LOpeZ_LOpeZ Case Number: 3218-mj-22772-LL

Dana M. Grimes
Defendant ’s A!torney

REGISTRATION NO. 80907298

TI-IE DEFENDANT:
pleaded guilty to count(s) l of Complaint

l:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number(s!
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) 2

l:l The defendant has been found not guilty on count(s)
Count(s,) One of the Complaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: 310 WAIVED Fine: WAIVED

§ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

E Court recommends defendant be deported/removed With relative, charged in case __

IT IS ORDER_ED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all frnes, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant's economic circumstances

Monday, November 19, 2018
Date of Imposition of Sentence

WW

HdNo"RABL’E Ro'BERT N. BLocK
UNrrED srATEs MAGisrRArE JUDGE

3:18-mj-22772-LL

 

 

 

